IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRIC'I` OF NORTH CAROLINA

WILLIAM j. RAYNOR, ja aaa `
KARA R. RAYNOR,

1 marietta
1=1scv291

V.

ToWN oF cHAPEL HILL, et al.,

\-../\-._/\_/\_/\_/\`_/\_/\_/\_/\,_/

Defendants.

ORDHR RECOMMENDATION
AND MEMORANDUM OPINION

 

This matter comes before the Court on Defendants’ Motion to Dismiss. In this case,
Plaintiffs Wiliiam _]. Raynor, ]r. and Kara R. Raynor assert federal and state constitutional
claims against the Town of Chapel Hill and members of its I-listorie District Cornmission
(“HDC”). For the reasons that foilow, the Court recommends that the l\/,[otion to Dismiss be
granted as to the federal claims, and that the state law claims be remanded to state court
l. FACTS, CLAIMS, AND PRO CEDURAL HISTORY

T his case arises out of Plaintiffs’ efforts to obtain a Certiticate of Appropriateness
(“Certificate”) With respect to the construction of a residence in a designated historical district
in the Town of Chapel Hiii. Plaintiffs ultimately obtained the Certiticate from the Town of
Chapei Hill on September 18, 2017, after alleged denials and delays by the HDC beginning in
April 2016. Plaintiffs contend that the 16 months of denials and delays by the HDC violated
their federal substantive due process rights and their state constitutional rights This action

Was initially filed in state court and Was timely removed to this Court. Because this matter is

 

before the Court on a motion to dismiss, the Court sets out here the factual contentions as
alleged in the Compiaint.

Piaintiffs allege that that they intended to build a single~famiiy home in the Tovvn’s
Franldin-Rosemary l~listoric District on a lot that vvas empty except for a 294-square~foot
“cottage” or “pony barn” structure (Compl. [Doc. # 21 im 24-25.) Because the iotwas located
in the Historic District, a Certincate of Appropriateness Was required in order to erect, aiter,
restore, move, or demolish any exterior portion of a building or other structure (l_d. 1[ 28.)
Plaintiffs allege that under the Town’s Land Use Management Ordinances, their intended use
was a “use of right#’ because the area vvas zoned for residential use. Ho\vever, Piaintiffs also
allege that for lots Within the Historic District, additional “nse regulations” apply regarding
architectural style, general design, general arrangement of a building or other structure, size
and scale of the building, type and style of fixtures, and other similar matters (I_d. 1111 26-29).
Plaintiffs state that in April 20i 6, they attended a meeting of the Historic District Cornrnission
(“HDC”) and participated in a courtesy review of their proposal, receiving generally positive
feedbacl<, but With a preference that the 294~square-foot cottage be preserved in response to
the feedback, Plaintiffs modified their plans to include relocating the 294»square-foot cottage
to a neighboring property, and Plaintiffs presented this plan for a courtesy review at the june
14, 2016 HDC meeting (ld 111[ 3()~34.) According to the Complaint, the HDC postponed
consideration of Plaintiffs’ application and “suggested Wlaintiffs’ submit] an application to

move the existing [cottage] structure . . . to be heard simuitaneousiy” With their appiication for

 

a Certiflcate of Appropriateness for their proposed residence (l_d. ‘W 33~36,) At the next
HDC meeting in]uly 2016, members expressed a desire to maintain the cottage on Plaintiffs’
property, denied Piaintiffs’ application to relocate the cottage, and continued the hearing on
the Cern'ficate for Plaintiff’ s proposed residence (ld_ 1[1[ 38~43.) Plaintiffs did not appeal the
4 decision (ld_ 1[ 44.) Instead, Plaintiffs revised their application and the matter was presented
for consideration at an HDC meeting on September 8, 2016. (l_d. 1111 45-48.) At the meeting,
Plaintiffs presented an inspection report indicating the deficiencies and structural issues with
the cottage, and the HDC was informed that Plaintiffs had offered the cottage to the
University of North Carolina as a gift, but the University declined the offer to relocate the
structure “because there was not a compelling historical rationale” for it. (l_d. im 49j51.)
Plaintiffs’ revised plan kept the structure on the lot, but Plaintiffs also applied to demolish the
cottage if that became necessary, With a stipulation that demolition be delayed for 365 days, to
September 8, 2017, to allow them to work out an alternative (l_d. 111 48-51, _57~58,) That
request was granted, but consideration of the merits of Plaintiffs’ application was again
postponed, this time in deference to the request of neighboring property owner who appeared
at the meeting @d 1[1{ 52-55.) Plaintiffs allege they attended the next meeting on October 13,
2016, and at that tiine, despite complying with all applicable ordinances, a neighbor expressed
concerns that “the structure proposed was too large for the Lot.” (ld_ il 6i.) HDC members
commented that: “the design did not provide ample setbacks” (Defendant Sweet); the house

“was not typical of the neighborhood ‘spaciness”’ (Defendant Smith); that c‘the Lot has been

 

 

subdivided and [that] ‘iniill’ on a legally subdivided lot does not ‘retain character”’ (Defendant
Kyser); and that l\lorth Carolina “does not protect adjoining property owners in appeals” and
“that the l-IDC needed to give deference to neighbors” (Defendant Kyser). (ld im 62~65.)
Plaintiffs’ application for a Certificate was denied by a 6 to l vote, and Plaintiffs contend that
the reasons given for the denial, z`.a, that the house was too large, that the setbacks were
insufficient, that the house was “not typical of neighborhood spaciness,’J and that the
proposed mill on a subdivided lot did not retain character, were not factors specifically
included in the Town’s Land Use Ordinances. iiowever, Plaintiffs did not appeal this denial
(l_d. im 66J 68.) lnstead, on December 12, 2016, Plaintiffs submitted what they identified as a
new application for a Certificate of Appropriateness with the Town’s Office of Planning and
SustainabilityJ and that application was presented to the HDC for consideration at its january
10, 2017 meeting (l_d. im 72-79.) According to the Complaint, although the materials were
timely submitted, the HDC again delayed consideration of the application on the stated
grounds that the HDC did not have enough time to review the documents (l_dn ii 80.) l
Plaintiffs allege that at the next HDC meeting in February 20l7, HDC member
Defendant Burns acknowledged that prior to joining the HDC he had spoken against
Plaintiffs’ application, and he recused himself from future votes. Plaintiffs also allege that
Defendant Burns’ wife, Catharine Burns, had also previously spoken against Plaintiffs’
application, and that Defendant Burns and Catharine Burns had contemplated making an offer

for the lot at the time of the `Plaintil“"fs’ purchase @d_. im 20, 81-84.) At the February HDC

 

 

meeting, Catharine Burns objected to Plaintiffs’ new application and testified that the issues
surrounding Plaintiffs’ previously~rejected application had not been addressed (ld im 91-92.)
Plaintiffs allege that they objected to Catharine Burns’ testimony but were admonished that
such interruptions were improper (ld_. im 89~90.) A motion to approve reconsideration of
Plaintiffs’ application failed 5 to 4, with Defendant Burns recusing himself, and the matter was
tabled until the March 2017 meeting @d i[ 95.)

At the March 2017 HDC meeting, a motion to reconsider the application was denied
on the stated grounds that the new application was not substantially different from the
December 12, 2016 application that had been denied (ld_. im 99~100.) On April 3, 2017,
Plaintiffs nled an appeal to the Board of Adjustment. On l\/lay 3, 2017, the Board overruled
the HDC and remanded the matter with instructions for the HDC to consider the second
application (l_d. im 102-103.) The HDC considered the new application at its ]une 13, 2017
meeting, and Plaintiffs allege that they presented evidence that their application was in
compliance with the Town’s Land Use Ordinances, that their plans were consistent with other
houses in the neighborhood including by height, setbaclt, design of garage, roof shape, square
footage, and lot coverage, and no evidence was presented in opposition (I_d im 105~131.)
Plaintiffs allege that HDC members expressed a need to “protect the pattern of development
as it existed in 1976,” that l~lDC member Sweet referenced his “special knowledge”
independent of the evidence presented as to the “size, scale and contributing structure,” that

I~IDC member Epting stated his concern about encouraging others to subdivide property that

 

had historically been largerJ and that HDC member Rirner stated that “an awful lot of houses
. . . look to be awfully close to the back property lines . . . so you can’t have it both ways.”
Plaintiffs’ application was denied (ld_ im 132~38.) According to a ]une 28, 2017, written
decision of the HDC, “the relocation of the driveway and the visibility of the garage was
incongruous with the character of the District,” and the application was “incornpatible with
HDC guidelines ‘with respect to the openness and airiness of’ the Lot and ‘it[s] particular
history over time.’” (l_d im 142, 144.) 'l`he HDC determined that c‘Plaintiffs failed to prove
that the size and scale of the proposed garage was congruous with the District” although
Plaintiffs contend that “sirniiar garages have been approved in the District.” (ld ii 147.) The
HDC also determined that “the absence of a backyard” was incongruous, but Plaintiffs
contend that this requirement relied on an old ordinance that had since been superseded (l_d
ii 150-51.) Piaintiffs contend that neither the administrative record nor applicable legal
standards support the HDC’s conclusions. (l_d. im 142-155.)

On ]une 23, 2017, before the HDC issued its opinion, Plaintiffs wrote to the Town
requesting that a Certit`icate be issued on the grounds that “180 days passed without action by
the HDC following the December 12, 2016 filing of the Application,” in violation of North
carolina nw tire request Wee denied eaan 3, 2017, end named appeaee this aeeieiee aaa
the decision denying their Certiicate to the Town’s Board of Adjustment. (ld_. im 140»41, 156-
159.) The Board denied the appeal as to the passage of 180 days, but reversed the HDC’s

decision to deny the Certificate with instructions to the HDC to approve the Certi&cate. fm

 

im 160-164.) A written decision was provided to Plaintiffs on August 4, 20l7. liowever,
Plaintiffs allege that the regular August meeting of the l~lDC was cancelled and that Plaintiffs
were provided with only 6~hours’ notice of a special meeting held on August 28, 2017,
regarding HDC’s position on the decision of the Board ofAdjustment. (l_d. im 165~169.) At
the August 28, 2017 special meeting, the HDC, with Defendant Burns attending, met in closed
session and then in open session, and voted to request that the Town consider an appeal of
the Board’s decision to the Superior Court. Defendant Burns again recused himself from
voting, and me l-lDC represented that Defendant Burns did not participate in the closed
session meeting despite being in the same room when the other members met. (ld im 171n
182.)

On September 1, 2017, Plaintiffs filed their own appeal of the Board of Adiustrnent’s
Order to state court. (l_d ii 187.) Plaintiffs allege that by the time of the next HDC meeting,
on September 12, 2017, the period for the Town to appeal the Board of Adjustment’s decision
had expired, and the 'I`own chose not to appeal. (l_d_ ii 184.) Plaintiffs attended the September
12, 2017 meeting and requested the HDC issue the Certi§cate based upon the remand from
the Board of Adjustrnent. (ld im 191~194, 198.) According to the Complaint, the minutes of
the meeting reflect that the HDC was advised that the 180-day period for consideration of the
Certificate would expire on Septernber 18, and the Certiticate would be approved
administratively at that time. (l_d. ii 197.) The HDC advised Plaintiffs that'a request for

information about the legitimacy of the Board of Adjusunent’s Order had been made to a

 

University of North Carolina School of Government professor and the HDC was awaiting a
response (Ld_. i[ 201.) Plaintiffs allege that the professor had already emailed HDC member
Rimer on September 11, 2017, the day before the HDC met on Septernber 12, advising that
the HDC had no options but to comply with the Board of Adiustrnent’s determination (I_d
im 201-203.) Plaintiffs allege that, even with that information, HDC members raised additional
questions about signing the Certificate validating the Board of Adiustment’s decision,
including whether the chair of the HDC could sign the certificate without input from the HDC
as a whole and whether the HDC could issue a certificate without a finding of congruity by
the HDC or the Board of Adjustment. @ im 205, 206). Plaintiffs allege that the professor
wrote baclr'again shortly after the start of the Septernber 12, 2017 meeting that “the l~iDC has
no discretion to do anything other than comply with the BOA order and to issue the COA.”
(ld im 210-211.) Plaintiffs contend that despite this information, the I~lDC took no action at
the September 12, 2017 meeting, and the 'l`own issued the Certificate on September 18, 2017,
on the basis that the HDC had failed to act within a 180-day period as contemplated by North
Carolina law. (l_d im 213~218.) According to Plaintiffs, their application was singled out for
disparate treatment based on “illegitirnate, political or personal motives.” (id ii 231.)
Plaintiffs commenced this action specifically alleging claims for violations of their state
constitutional rights (Count 1) and their federal substantive due process rights (Count 2).
Defendants filed the present Motion to Dismiss, contending that l)laintiffs’ constitutional

rights were not violated and that, if they were, Defendants are entitled to quasi-judicial or

 

qualified immunity
ll. DISCUSSION

A. Standard for Motion to Dismiss

A plaintiff fails to state a claim upon which relief may be granted under Federal Rule
of Civil Procedure lZ(b)(G) when the complaint does not “contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. lgbal, 556
U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” tha_l,
556 U.S. at 678. Thus, a plaintiffs “[f]actual allegations must be enough to raise a right to
relief above the speculative level,” thereby “nudg[ing] their claims across the line from
conceivable to plausible.” Twombly, 550 U.S. at 570.

B. Federal Substantive Due Process Claim Under 42 U.S.C. § 1983

Plaintiffs allege violation of their federal substantive due process rights under the Fifth
and Fourteenth Amendrnents. At the outset, the Court notes that the Court of Appeals for
the Fourth Circuit has repeatedly stated that “federal courts are not the appropriate forum to
challenge local land use determinations.” Pulte l-lome Corp. v. l\/lontgomerv Cntv.. Md., 909
F.?)d 685, 688 (4th Cir. 2018). ln this regard, the Fourth Circuit has cautioned that:

land-usedecisions are a core function of local government Few other municipal

functions have such an important and direct impact on the daily lives of those

who live or work in a community The formulation and application of land-use
policies, therefore, frequently involve heated political battles, which typically pit

local residents opposed to development against developers and local merchants
supporting it. Further, community input is inescapably an integral element of
this system. Subdivision control is an inherently discretionary system that
allows_indeed, sanctions-mcompromise and negotiation between developers
and the planners who represent the community

Resolving the routine land-use disputes that inevitably and constantly arise
among developers, local residents, and municipal officials is simply not the
business of the federal courts. . . . Accordingly, federal courts should be
extremely reluctant to upset the delicate political balance at play in local land-
use disputes

Sylvia Dev. Corp. v. Calvert Cntv.. Md._ 48 F.Bd 810, 828H29 (4th Cir. 1995) (quoting Qa__r_dlie_r
v. City of Baltimore l\/layor & Cit__y Council, 969 F.Zd 63, 67-68 (4th Cir. 1992) (internal citation
omitted)).

To assert a substantive due process claim, “(l) the claimant must establish possession
of a property interest, (2) state action must deprive the claimant of the property interest, and
(3) the state’s action must fall so far beyond the outer limits of legitimate governmental action
that no process could cure the deticiency.” Front Roval and Warren Cntv. lndus. Parlt Corp..
v. 'l`own of Front Royal. Va., 135 F.3d 275, 288 (4th Cir. 1998) (internal quotation omitted).
The property interest must be more than a “unilateral expectation”; it must be a “legitimate
claim of entitlement.” Biser v. Town of Bel Air, 991 F.Zd 100, 104 (4t’n Cir.l993) (quoting
Board of Regents v. Roth. 408 U.S. 564, 577 (1972)) (internal quotations omitted). As the
Fourth Circuit explained in _(M, 969 F.2d at 681

lt is well-settled that the Fourteenth Amendment itself does not create property

interests. “Rather, they are created and their dimensions are defined by existing

rules or understandings that stem from an independent source such as state law.
. . .” Board of Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 2709, 33

10

 

L.Ed.2d 548 (1972). . . . The property interests created by state law have,
however, been carefully circumscribed As the Supreme Court has explained:
“To have a property interest in a benefit, a person clearly must have more than
an abstract need or desire for it. He must have more than a unilateral
expectation of it. He must, instead, have a legitimate claim of entitlement to it.”
ld. '

Several circuits have applied Roth’s “claim of entitlement” standard to
substantive due process challenges to municipal land-use decisions Under this
approach, whether a property-holder possesses a legitimate claim of entitlement
to a permit or approval turns on whether, under state and municipal law, the
local agency lacks all discretion to deny issuance of the permit or to withhold
its approval Any significant discretion conferred upon the local agency defeats
me claim of a property interest . . . Under this standard, a cognizable property
interest exists “only when the discretion of the issuing agency is so narrowly
circumscribed that approval of a proper application is virtually assured.” w
Real§y, 870 F.2d at 918. Moreover, the standard focuses on the amount of _
discretion accorded the issuing agency by law, not on whether or to what degree
that discretion is actually exercised “Even if in a particular case, objective
observers would estimate that the probability of issuance was extremely high,
the opportunity of the local agency to deny issuance suffices to defeat the
existence of a federally protected property interest,’J l_d.

We believe that this standard appropriately balances the need for local
autonomy in a matter of paramount local concern with recognition of
constitutional protection at the very outer margins of municipal behavior. The
standard represents a sensitive recognition that decisions on matters of local
concern should ordinarily be made by those whom local residents select to
represent them in municipal government-not by federal courts. lt also
recognizes that the Fourteenth Amendment’s Due Process Clause does not
function as a general overseer of arbitrariness in state and local land-use
decisions ln our federal system, that is the province of the state courts

The Fourth Circuit has recently “reiterated the long standing rule” that “any significant
discretion left to zoning authorities defeats the claim of a property interest,” and that where

“the zoning authority retained discretion to grant or deny applications for building permits,

ll

 

the iandowner’s claims under the Fourteenth Amendment failed.” Pulte, 909 F.Bd at 692

 

(internal quotations omitted).

l\/loreoverJ even if a cognizable property interest existsJ a substantive due process claim
based on zoning or land-use determinations requires state action “so arbitrary and irrational”
1 that it has no conceivable rational relationship to the exercise of the state’s traditional police
powers As explained by the Fourth Circuit:

The protection of substantive due process is indeed narrow and covers only
state action which is “so arbitrary and irrational, so unjustified by any
circumstance or governmental interest, as to be literally incapable of avoidance
by any pre-deprivation procedural protections or of adequate rectification by
any post“deprivation state remedies.” Ruclrer v. Harford Coung;, 946 F.Zd 278,
281 (4tl1 Cir.1991), cert denied, 502 U.S. 1097, 112 S. Ct. 1175, 117 L.Ed.f£d
420 (1992). And in the context of a zoning action involving property, it must be
clear that the state’s action ‘“has no foundation in reason and is a mere arbitrary
or irrational exercise of power having no substantial relation to the public
health, the public morals, the public safety or the public welfare in its proper
sense.”’ l\lectow v. Cambridge, 277 U.S. 183, 187~88, 48 S. Ct. 447, 448, 72 L.
Ed. 842 (1928) (quoting Village of Euclid v. Arnbler Realty Co., 272 U.S. 365,
395, 47 S. Ct. 114, 121, 71 L. Ed. 303 (1926)). ln more recent decisions, the
Supreme Court has narrowed the scope of substantive due process protection
in the zoning context so that such a claim can survive only if the alleged purpose
behind the state action has no conceivable rational relationship to the exercise
of the state’s traditional police power through zoning. §ee Village of Belle Terre
v. Boraas, 416 U.S. 1, 94 S. Ct. 1536, 39 L.Ed.Zd 797 (1974).

Sylvia Dev. Corp., 48 F.Bd at 827-28.

l Defendants maintain that due to the degree of discretion delegated to the HDC by the
Town’s Land Use Ordinances in deciding whether to issue a Certificate, Plaintiffs did not
possess a protected property interest in the Certihcate, critical to their due process claims

(Defs.’ Br. [Doc. #11] at 10-12.) As set out above, “a cognizable property interest exists only

12

 

when the discretion of the issuing agency is so narrowly circumscribed that approval of a

 

proper application is virtually assured.” Gardner, 969 F.Zd at 68 (internal quotation omitted).
With respect to the state property law at issue here, North Carolina General Statutes provide

that a municipality may establish a preservation commission within the zoning jurisdiction of

 

the municipality, and that commission may “[r]eview and act upon proposals for alterations
demolitions, or new construction within historic districts.” N.C.G.S. § 160A-400.8. Further,
state law provides that a Cern`ficate of Appropriateness is required to build, demolish or alter
structures in a designated historic district, as follows:

(a) From and after the designation of a landmark or a historic district, no
exterior portion of any building or other structure (including masonry walls,
fences, light fixtures, steps and pavement, or other appurtenant features), nor
above-ground utility structure nor any type of outdoor advertising sign shall be
erected, altered, restoredJ moved, or demolished on such landmark or within
such district until after an application for a certificate of appropriateness as to
exterior features has been submitted to and approved by the preservation
commission. The municipality shall require such a certificate to be issued by the
commission prior to the issuance of a building permit or other permit granted
for the purposes of constructing altering, moving, or demolishing structures,
which certificate may be issued subject to reasonable conditions necessary to
carry out the purposes of this Part. A certificate of appropriateness shall be
required whether or not a building or other permit is required

For purposes of this Part, “exterior features” shall include the architectural style,

general design, and general arrangement of the exterior of a building or other

structure, including the kind and texture of the building material, the size and -
scale of the building, and the type and style of all windows, doors, light fixtures

signs, and other appurtenant fixtures in the case of outdoor advertising signs,

“exterior features” shall be construed to mean the style, material, size, and

location of all such signs Such “exterior features” may, in the discretion of the

local governing board, include historic signs, color, and significant landscape,

archaeological, and natural features of the area.

13

 

N.C.G.S. § lGOA~¢lOO.Q.

(c) . . . Prior to issuance or denial of a certificate of appropriateness the
commission shall take such steps as may be reasonably required in the ordinance
and/ or rules of procedure to inform the owners of any property likely to be
materially affected by the application, and shall give the applicant and such
- owners an opportunity to be heard. ln cases where the commission deems it
necessary, it may hold a public hearing concerning the application All meetings
of the commission shall be open to the public, in accordance with the North
Carolina Open Meetings Law, Chapter 143, Article 33(:.

(d) All applications for certificates of appropriateness shall be reviewed and
acted upon within a reasonable time, not to exceed 180 days from the date the
application for a certificate of appropriateness is filed, as deined by the
ordinance or the commission’s rules of procedure As part of its review
procedure, the commission may view the premises and seek the advice of the
Division of Archives and liistory or such other expert advice as it may deem
necessary under the circumstances

(e) An appeal may be taken to the Board of Adjustment from the commission’s
action in granting or denying any certi_Ecate, which appeals (i) may be taken by
any aggrieved party, (ii) shall be taken within times prescribed by the
preservation commission by general rule, and (iii) shall be in the nature of
certiorari Any appeal from the Board of Adiustment’s decision in any such case
shall be heard by the superior court of the county in which the municipality is
located.

Ordinances implementing these provisions According to the 'l`own’s Land Use Ordinances,
the purpose of a historic district designation is to c‘ensure, insofar as possible, that buildings
lor structures in the historic district shall be in harmony with other buildings or structures
located therein.” Land Use Management Ordinance § 3.6.2. Under the heading “Review
criteria,” for a historic district, the Town requires that “the review shall take into account the

historical and/ or architectural significance of the structure under consideration and the

14

 

 

The Town of Chapel Hill adopted Land Use Managernent

 

exterior form and appearance of any proposed additions or modifications to that structure.”
ld_. § 3.6.2(e)(l). The process requires the HDC to “malte findings of fact indicating the extent
to which the application is or is not congruous with the historic aspects of the historic district.”
Ld. § 3.6.2(e)(3). ln addition, the HD(_§ must consider the height, setbaclt, and placement of
the building, “in relation to the average [height, setback, and placement] of the nearest adjacent
and opposite buildings,” as well as exterior construction materials, architectural detailing, roof
shapes, the general form and proportions of the building, appurtenant thures and other
features such as lighting, structural conditions, and architectural scale. l_d; § 3.6.2(e) (4).
Ultimately, the 'l`own requires structures to “be in harmony with other buildings,” and the
l-IDC must consider whether an applicant’s proposal is congruous with the historic aspect of
the historic district, as well as the average building height and setbacks in relation to nearby
structures, the architectural scale, and the general form and proportion of the building Thus,
the HDC has considerable discretion in determining whether to issue a Certificate and what
conditions to impose Given these state law provisions, Plaintiffs cannot show that l-IDC
“lacks all discretion to deny issuance of the permit,” and Plaintiffs have therefore failed to

allege a legitimate claim of entitlement to a permit for a federal constitutional claim.1 Plaintiffs

 

1 Notably, the Court here does not reach the question whether the I-lDC’s denial of the Certif:icate of
Appropriateness in this case was proper under state la\v. As set out at length above, state and local zoning
determinations, including whether a zoning decision properly complied with State law, are local issues to be
addressed in local administrative proceedings and in state court See, e.g., Tri-Coun;y Pavingg lnc. v. Ashe
M, 281 F._°)d 430, 441 (4th Cir. 2002) (“\We have repeatedly stated that ‘governmental actions that are
violative of state law are properly challenged in state courts which exist, in part, to protect citizens from
abuses of state law.”’ (quoting f"ront Royal, 135 F.$d at 288)), 'l"hus, to the extent that Plaintiffs contend that
the HDC considered criteria beyond the specific criteria set out in thc Land Use Ordinances, or otherwise
failed to comply with state law in exercising its discretion, those are issues of State law that do not state a

15

 

 

 

 

have therefore failed to allege a protected property interest in a Certificate of Appropriateness
for purposes of stating a substantive due process clairn. 2

Plaintiffs rely on Browning-Ferris indus of South Atl., lnc. v. Wake Cnty., 905 F. Supp.
312, 319 (E.D.N.C. '1995), but that case does not support Piaintiffs’ contentions here. ln
Brownmg~Ferris, plaintiffs claimed a vested property right under state law in the development
of a solid waste facility by virtue of a town’s issuance of a vaiid permit to begin construction
id at 3l4, 317. Similarly, in Scott v. Greenville Cntv., 716 F'.2d 1409 (4th Cir. 1983), the
Fourth Circuit held that the plaintiff, a developer, possessed a vested interest under state iaw
in obtaining a building permit to construct low income housing because “the county was
required by state law to issue a building permit ‘upon presentation of an application and plans
showing a use expressly permitted under the then-current zoning ordinance.”’ when 969
F.Zd at 69 (quoting §iLtt, 716 F.Qd at 1418). ln Marks v. City of Chesapeake Va., 883 F.Zd

308 (4th Cir. 1989), the City Planning Cornmission approved Plaintiff’s application for a

 

claim for a federal constitutional violation See, e.g., l_3is_er, 991 F.Zd at 104 (“ln every respect then, the Board
of Appeals possessed significant discretion under Gardner in deciding whether to grant special exceptions
Biser had only a unilateral expectation that he would receive the special exception He possessed no
legitimate claim of entitlement, and thus no property right cognizable under the due process clause The fact
that Biser believes that the Board acted arbitrarily on his application does nothing to change the fact that he
was not deprived of any entitlement or right.”). _

2 The right to a permit “must exist before the locai agency denies the permit application-the claim of
entitlement must come from an existing legislative or administrative standard.” Biser, 991 F.Zd at 104
(internal quotation and emphasis omitted) (“Arbittary conduct standing alone does not create a legitimate
claim of entitlement, even if it later leads to a state court judgment . . . Thus, the fact that Biser obtained a
state court order, enforceable by that court’s power of contempt barring the Board of Appeals from denying
his application for a special exception, does not mean that he had a preexisting legal right to that special
exception.”).

 

16

 

 

 

permit for his palmistry business, finding that the intended use was permitted under the new
zoning designation for the property and that the proposed business would “pose no adverse
impact on the community,” thus creating a vested property interest, but the City Council
refused to issue the permit, apparently ceding to religious objections raised by nearby residents
l_d. at 309~10. ln l\/lavs-Ott. lnc. v. 'l`own of Nags Head. 751 f". Supp. 82 (E.D.N.C. 1990), the
court found that the plaintiff had established a claim for deprivation of a vested property right
where the plaintiff had a valid permit and had made substantial expenditures in reliance on the
permit ln finding a protected property right, the Court relied on state law, which recognized
a vested right to carry on nonconforming use of land if, prior to the revocation of the permit
or enactment of the zoning ordinance, the developer made a good faith, substantial beginning
of construction and incurred substantial expense l_d_. Plaintiffs also rely upon Ruclcer v.
Hartford Cn§y., Md., 946 F.Zd 278 (4th Cir. 1991), but that case involved deprivation of life,
another protected interest under the Fourteenth Amendment.3

In addition to failing to allege a protected property interest in the Certificate of
Appropriateness, Plaintiffs have also failed to allege government conduct “so arbitrary or
irrational, so unjustified by any circumstance or governmental interest, as to be literally

incapable of avoidance by any pre-deprivation procedural protections or of adequate

 

3 Plaintiffs also cite to a District of Connecticut decision, 'I'LC Development, Inc. v. Town of Branford, 855 F.
Supp. 555 fD. Conn. 1994), to support their view that a town’s reliance on subjective beliefs and considerations
not authorized by a local ordinance violates due process rights apart from any claim of a property interest
However, in TLC Development, as in Browning-Ferris, w l\/larl<s, and Mays-Ott, plaintiffs established nonj
discretionary entitlement to the permit, giving rise to a vested property interest

17

 

_ rectifications by any post-deprivation state remedies.” wasn 946 F.Zd at 2814 The state
action must be “conscience shocking, in a constitutional sense.” Huggins v. Princc George’s
Qng@, 683 F.:")d 525, 535 (4tl'). Cir. 2012) (quoting Count:); of Sacrarnento v. Lewis, 523 U.S.
833, 847 (1998)). “ln the context of local zoning actions, die local government’s ‘alleged
purpos`e’ must lack any ‘conceivable rational relationship to the exercise of the state’s
traditional police power.”’ iena Corp. v. Mayor and Cigg Council of Rocl<:ville, l\/ld., 873 F._°)d
456, 463-64 (4th Cir. 2017) (quoting Sylvia Dev. Corp., 48 F.3d at 827). Here, Plainiiffs allege
that the HDC violated their substantive due process rights by: causing Plaintiffs to engage in
numerous and inconsistent redesigns, raising new objections throughout the process with
differing reasons, conducting undisclosed private meetings, having conflicts or animus toward -
Plaintiffs, seating some members were not qualified to serve by virtue of interest, experience
or education, and basing its decisions on considerations not provided for in the Town’s Land
Use Ordinances. (Pls.’ Br. D:)oc. #15] at 16-23). However, none of these contentions reflect
actions beyond the broad limits of legitimate government action, nor do the contentions
reflect an alleged purpose that lacks any conceivable relationship to the exercise of the state’s
traditional regulatory powers in addition, none of these contentions shock the conscience or
otherwise reflect government action tliat is incapable of being rectified by procedural
protections or state remedies lndeed, as in other similar cases, the Plaintiffs took advantage
of available state remedies by appealing to the Board of Adjustment and obtaining the

Certificate of Appropriateness approximately 70 days after the appeal was filed. See, e.g.,

18

 

 

Front Royal, 135 F.Bd at 275 (4th Cir. 1988) (concluding that because the writ of mandamus
was available from the state courts, “the state courts were capable of rectifying, and did rectifyJ
the Town’s dereliction”); Sylvia Dev. Corp., 48 F._"`)d at 829 (noting that if public officials
“circumvent legally established criteria in their decisionmalting,” those actions “that violate
state law are properly challenged in state courts,” but “the legality of a zoning decision under
applicable state law is not determinative of whether the decision violated federal substantive
duel process,” and “the fact that established state procedures were available to address and
correct illegal actions by the Board belies the existence of a substantive due process claim.”);
'l`ri-County Paving, 281 F.3d at 441 (“l\/lore importantly, whether the County violated state
law in regulating land use is not determinative of whether TCP’s substantive due process rights
were violated lf state law is transgressed, state courts are open to redress that violation and
remedy an unlawful deprivation of property. . . . And the fact that state courts are available to
redress and correct violations of state law belies the existence of a substantive due process
claim.” (internal quotation omitted)). Plaintiffs here were likewise able to take advantage of
available administrative and state court remedies to address Plaintiffs’ alleged violations, based
on the allegations set out in the Complaint.

For all of these reasons, the Court concludes that Plaintiff has failed to allege a viable
claim under the substantive due process clause of the Fourteenth Amendment, and Count 2

and the related claim for damages in Count 3 should be dismissed

19

 

C. Procedural Due Process

ln the Complaint, Plaintiffs’ federal constitutional claim is specifically labeled as a
substantive due process claim, and it is not clear that Plaintiffs are even alleging a procedural
due process clairn. Although Plaintiffs generally address such a claim in the briefing, no
amendment was filed to even attempt to state a procedural due process claim.

Moreover, to state a procedural due process claim, a plaintiff must allege: “(l) that it
had a property interest; (2) of which the [defendant] deprived it; (3) without due process of
law.” 'l`ri-Coun Pavin lnc.3 281 F.?)d at 436. Here, Plaintiffs have failed to state a basis for
a protected property interest, as discussed above. ln addition, in evaluating a procedural due
process claim, a court “must consult the entire panoply of predeprivation and post deprivation
process provided by the state.” Fields v. Durharn, 909 F.2d 94, 97 (4th Cir. 1990)(citing

-Zinermon v. Burch, 494 U.S. ll3, 126 (‘l990)). According to the CornplaintJ Plaintiffs
submitted a written application for a Certincate, met with Board members informally in
advance of consideration of the Certificate, attended public meetings to present their claim,
received a decision from which they did not appeal, submitted a new application that was later
denied, and appealed the adverse decision to the Board of Adjustments (where they had
success), with a further ability to appeal to the state courts. Ultimately, North Carolina law
restricts the time for a government body to evaluate the application, and Plaintiffs were
awarded a Certificate administratively due to the passage of time (6 months). NCGS § lGUA-

400.9(d) (providing that a certificate must be acted upon “within a reasonable tirne, not to

20

 

exceed 180 days from the date of the application”). An appeal of a decision by the HDC may
be taken by “any aggrieved party” to the Board ofAdjustment. i_d. at § 400W9(e). Any further
appeal “shall be heard by the superior court of the county in which the municipality is located.”
_icl; at § 400-9(£). As pled in the Complaint, ample administrative and judicial procedures were
in place to guard against an improper determination or unnecessary delay, and Plaintit`fs took
advantage of those options to obtain their Certiticate of Appropriateness. Based on the
allegations in the Complaint, Plaintiffs elected not to exercise their appeal rights until April

2017, and they were successful on appeal and ultimately obtained their Certificate in

 

1 September 2017. See also Tri~County l)aving, inc., 281 F.3d 437~38, (reiecting a procedural
due process claim where similar remedies were provided, and further noting that “TCP could
have petitioned a state court for a writ of mandamus to compel the County to issue a building
permit if it was unlawfully withheld North Carolina courts have stated that mandamus is the
proper procedure to compel local officials to issue a building permit when a party shows that
it has met all of the permit requirements . . . TCP also could have filed an inverse
condemnation suit in state court . . , TCP chose not to pursue any of these avenues of relief
in the state courts. lt therefore cannot complain now that the state did not provide adequate
procedures.”) Thus, based on the allegations included in the Complaint, Plaintiffs have failed

to state a claim for a procedural due process violation

21

 

D. E`.qual Protection

As noted above, Plaintiffs’ federal constitutional claim is specifically labeled as a
substantive due process claim. The Compiaint does not contain a specific count nor a request
for damages based on a denial of equal protection Although Plaintiffs generally address such
a claim in the hrienng, no amendment was filed to even attempt to assert a claim for violation
of the federal Equal Protection Clause.

l\/ioreover, Plaintiffs have failed to set out the factual basis for a federal Equal
Protection Clause claim. “The Equal Protection Clause of the Fourteenth Amendrnent . . . is
essentially a direction that all persons similarly situated should be treated alike.’i M
Cleburne v. Cleburne Living Ctr.. lnc.J 473 U.S. 432, 439 (1985). 'l`o establish a viable equal
protection claim, Plaintiffs must plead more than the fact that “a benefit was denied to one
person while conferred on another.” Sylvia Dev. Corp., 48 F.3d at 819. To the extent neither
a fundamental right nor a suspect classification is at issue, “the pertinent question for
determining whether the governmental action violated the Equal Protecn`on Clause is whether
[government actors] reasonably could have believed that the action was rationally related to a
legitimate governmental intercst.” Front Royal, 135 F.§d at 2905 Cig,: of Cleburne, 473 U.S. at
440 With respect to equal protection claims involving land use decisions, the Fourth Circuit
recently reiterated that “[t]he zoning authorities’ decision must be upheld against equal
protection challenge if there is any reasonably conceivable state of facts that could provide a

rational basis for the classification The test is not a subjective one.” Pulte, 909 F.?)d at 693

22

 

(internal quotation omitted). c“The actual motivation for the [local government’s] actions [is]
irrelevant.”’ l_d. (quoting Tri-County Paving, lnc., 281 F.§’)d at 439). Where rational
distinctions are reasonably conceivable, “even if they were not the real reasons for treating
[Plaintiffs] differendyL] . . . that is the end of our inquiry.” Pulte, 909 F.Bd at 696. (“lt is not
this court’s place to second-guess the wisdom of elected local officials in making inherently
discretionary zoning decisions . . . Local land use decisions are a quintessential example of
subjective and individualized action by decisionmakers vested with the discretion needed to
balance competing interests.”).

in the briefing, Plaintiffs rely in part on a statement made by Defendant Epting, that
in “over ten months of my service, all but three applications [for Certificates] were acted on
in the same meeting where they were first presented” and “more than 90 percent of COA
applications are granted.” (l_d. 1111 238-239.) liowever, the statements are included in a larger
letter attached to the Complaint regarding the HDC procedures, and these statements in
context are as follows:

Finally, let me say that in my time on the HDC, admittedly only ten months, l

can recall only one application that was denied, and that denial was overturned

by the hoard of Adjustment on appeal Conversations among my colleagues

and a review of historic summaries of HDC actions, suggest to me that more

than 90 percent of COA applications are granted in meetings held within thirty

days of the completed application’s receipt Over the then months of my

service, all but three applications were acted on the same meeting where they

were Brst presented

The more difficult, contested matters will take a little longer, of course, but my

actual experience tells me that there is no need to reduce the 180 day period in
which the HDC must act Worse, to do so may be counterproductive for those

23

 

applications that for reasons beneEcial to the applicants, may take the full 180
days to complete, as was recently the case.

This statement reflects that 100/o of applications are not granted in meetings held within 30
days, and that the “dif&cult, contested matters” (like Plaintiffs’) will take longer. Thus, this
statement itself would not provide a factual basis for an equal protection claim. Plaintiffs also
generally contend that other houses and garages exist in the Historic District of the same size
as Plaintiffs’ proposal, but that Plaintiffs were treated differently because their application was
denied. However, Defendants maintain that Plaintiffs’ allegations are conclusory, and that
Plaintiffs do not allege that other citizens made requests to relocate or demolish a structure on
7 their property similar to Plaintiffs, nor that “others’ application for construction of new homes
with similar proportions to Plaintiffs were treated differently” before the HDC. (Defs.’ Reply
[Doc. #18] at 2~3.) On this issue, the Court agrees that Plaintiffs have failed to allege facts
regarding a similarly-situated applicant treated differently g Tri-Countv Paving, lnc., 281
F.Bd at 439 (“The County’s granting of other building permits is irrelevant because TCP has
not shown that any other company applied for a permit to construct a facility with
environmental and safety concerns similar to an asphalt plant Nor has TCP shown that any
other building permit applicant met with the kind of public apprehension that 'l‘CP’s proposed
plant generated The existing asphalt plant’s continued operation is likewise inapposite
because the County’s actions dealt with future, further development and did not affect existing
industry. Thus, TCP has failed to state a valid equal protection claim.”).

l\/loreover, the facts alleged by Plaintiffs specifically set out the HDC’s rationale, which

24

provides a reasonably conceivable state of facts that could provide a rational basis for the
classification ln this regard, Plaintiffs allege that HDC members expressed a need to “protect
the pattern of development as it existed in 1976,” that HDC member Sweet referenced his
“special l<nowledge” as to the “size, scale and contributing structure,” that HDC member
Epting stated his concern about encouraging others to subdivide their property, that according
to a lune 28, 2017, written decision of the HDC, “the relocation of the driveway and the
visibility of the garage was incongruous with the character of the District,” the application was
“incompatible with llDC guidelines with respect to the openness and airiness of the Lot. and
it[s] particular history over time,” that “Plaintiffs failed to prove that the size and scale of the
proposed garage was congruous with the District,” and that “the absence of a backyard” was
incongruous These are reasonably conceivable rationales that are rationally related to the
HDC’s purpose to “ensure, insofar as possible, that buildings or structures in the historic
district shall be in harmony with other buildings or structures located therein.” Land Use

l\/lanagement Ordinance § 3.6.2; see also Front Royal, 135 f".§d at 290 (directing the district

 

court to dismiss equal protection claims where “[r]egardless of the actual motivation for the
decision . . . Town officials reasonably could have believed that the decision was rationally
related to a legitimated government interest.”) As noted above, to the extent Plaintiffs contend
that the determination was not a proper application of the Land Use Ordinance or otherwise
failed to comply with state law, those are issues for the state court and would not provide a

basis for a federal constitutional claim. Ultimately, the facts alleged by Plaintiff would not

25

 

 

 

 

state a claim for violation of the Fourteenth Amendment’s Equal Protection Clause.

E. Quasi-judicial immunity and Qualified immunity

'l`he individual defendants assert that all claims against them are predicated on their
conduct enforcing the 'l`own’s Ordinances by voting, and that such claims cannot be asserted
in a § 1983 action based upon the doctrine of quasi»judicial immunity Defendants also
contend that, absent a finding of quasi-judicial immunity, they are entitled to the defense of
qualified immunity These are potentially-applicable defenses that would require further
analysis and consideration, but because the Court has found that Plaintiffs failed to state a
claim for a federal constitun`onal violation, the Court need not reach these defenses

F. State Law Claims

Finally, the Court notes that Plaintiffs assert various state constitutional claims in Count
l, with claims for punitive damages and attorney’s fees under state law in Counts 4 and 5.
Given the determination that Plaintiffs have failed to state a claim for a federal constitutional
violation, there is no reason for this Court to undertake analysis of the state law claims lndeed,
as set out at length above, local land use determinations are issues of state law best resolved
in state court, and any related claims for alleged state constitutional violations are similarly best
addressed in state court when no federal law claims remain. Therefore, upon dismissal of the
federal § 1933 claims, the Court should decline to exercise supplemental jurisdiction over the

remaining state law claims under 28 U.S.C. § 1367@(3). Given that this case was removed

26

 

from state court, the case should be remanded to state court with respect to the remaining
state claims.
lli. CONCLUSION

As in similar recent cases considered by the Fourth Circuit, “[t]bis case is a garden-
variety zoning dispute recast in constitutional terms,” Siena Corp., 873 F.Sd at 466, and
“[r]esolving the routine land-use disputes that inevitably and constantly arise among
developers, local residents, and municipal ofhcials is simply not the business of the federal
courts” Pu_ite, 909 F.3d at 697 (quoting _(Mr, 969 F.2d at 67).

l'l` lS THEREFORE RECOMMENDED that the Defendants’ l\/iotion to Dismiss be
granted as to Plaintiffs’ federal §1983 claims (Counts 3 and 4), and that the remaining state
law claims be remanded to state court

This, the 851 day Of Februaiy, 20l9.

Zs£ }oi Elizabeth Pealte

United States l\/lagistrate ]udge

27

 

